Citation Nr: 1522976	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-30 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle surgical scar.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle strain, status post fracture and surgical repair.

3.  Entitlement to an initial rating in excess of 10 percent for a sliding hiatal hernia.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2007 to September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was later transferred to the jurisdiction of the RO in Winston-Salem, North Carolina.

In February 2015, the Veteran testified at a Board hearing at the Winston-Salem RO before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issue of entitlement to an initial rating in excess of 10 percent for temporomandibular joint (TMJ) dysfunction has been raised by the record through the Veteran's February 2015 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to initial ratings in excess of 10 percent for a sliding hiatal hernia and residuals of a right ankle strain, status post fracture and surgical repair are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a single surgical scar on his right ankle that is painful but not unstable.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right ankle surgical scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.118, Diagnostic Code 7804 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2011.  The Veteran indicated in August 2011 that he had provided all evidence that would support his claim.  The claim was last adjudicated in September 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in February 2015.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

38 C.F.R. § 4.118, Diagnostic Code 7805 applies to other scars, including linear scars, and "other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804."  Diagnostic Code 7805 contains the instruction "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that his right ankle surgical scar warrants a rating higher than the 10 percent rating currently in effect from September 5, 2011.  In connection with his claim for service connection, the Veteran underwent a VA examination in September 2011 that found a surgical scar on the right ankle measuring 8 centimeters by 0.5 centimeters.  The examiner noted that the scar was painful but also noted a lack of any functional impairment, problems with healing, skin breakdown, inflammation, edema, keloid, or disfigurement.  Based on the presence of a single painful scar, the Veteran received a 10 percent disability rating under Diagnostic Code 7804.  

Based on this evidence, the record preponderates against entitlement to a rating in excess of 10 percent for the Veteran's right ankle scar.  At no time has the Veteran demonstrated more than a single painful scar on his right ankle; as stated above, Diagnostic Code 7804 requires at least three unstable or painful scars for a 20 percent rating.  There is also nothing in the record to indicate that the Veteran's single painful scar is unstable for VA rating purposes.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right ankle scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In his testimony during the February 2015 Board hearing regarding the scar, the Veteran reported irritation, itching, redness and burning.  The Veteran's current 10 percent rating under Diagnostic Code 7804 addresses the fact that his scar causes him pain.  The Board acknowledges the Veteran's testimony regarding redness but, as stated above, a scar is not unstable for VA rating purposes absent frequent loss of skin; redness is insufficient to meet this standard.   

The Board has also considered whether there are any other Diagnostic Codes which could apply to the Veteran's right ankle scar.  The Veteran is already service connected for limitation of motion in his right ankle and his claim for an increased rating is on appeal.  Because there is nothing to indicate that the Veteran's scar is associated with underlying soft tissue damage, it is superficial for VA rating purposes.  The Veteran's right ankle scar does not have an area of 144 square inches or greater.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.  

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right ankle surgical scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has reported irritation, itching, redness and burning associated with the scar.  These symptoms are not specifically considered by Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The Veteran has not alleged and the evidence does not suggest that he has been hospitalized as a result of the scar or that the symptomatology associated with the scar has affected his employment in any significant way.  Notably, at the September 2011 examination the Veteran reported that the scar had no functional impact.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the criteria for extraschedular consideration have not been met and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

In sum, there is no basis for assignment of a rating in excess of 10 percent for a right ankle scar at any time during the current appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensability rating any higher than that currently existing, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to an initial rating in excess of 10 percent for a right ankle surgical scar is denied.  


REMAND

The Veteran testified at the February 2015 hearing that the symptoms of his right ankle residuals and hiatal hernia have worsened since his September 2011 VA examination.  Therefore, new VA examinations are warranted.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ankle conditions examination and provide the examiner with access to the claims file.  All necessary tests should be performed and the results reported.  The examiner must clearly report the extent of the Veteran's right ankle disability in accordance with VA rating criteria, to include discussion of limitation of range of motion due to pain.  A complete rationale must be provided for all opinions offered.  

2.  Schedule the Veteran for a VA digestive conditions examination and provide the examiner with access to the claims file.  All necessary tests should be performed and the results reported.  The examiner must clearly report the extent of the Veteran's digestive disability in accordance with VA rating criteria, to include the severity of the Veteran's hiatal hernia and the presence of any other digestive disorder, such as gastroesophageal reflux disease.  A complete rationale must be provided for all opinions offered.  

3.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


